DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 2: “a fifth port the fifth port” should read --a fifth port, the fifth port--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the third pin", “the first pin” and “the second pin” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the third pin", “the first pin” and “the second pin” will be interpreted as “the third contact”, “the first contact”, and “the second contact”, respectively. 
Claim 13 recites the limitation "the third pin", “the first pin” and “the second pin” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the third pin", “the first pin” and “the second pin” will be interpreted as “the third contact”, “the first contact”, and “the second contact”, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprinkle et al. (U.S. Pub. No. 2020/0078083), herein referred as “Sprinkle”.
Regarding claim 12, Sprinkle teaches an energy module (control console 30) of a modular energy system (electrosurgical system 20), the energy module configured to connect to a surgical instrument (electrode assemblies 34, [0051]: Referring to FIG. 1, one or more electrode assemblies 34 having electrodes E1-E4 are configured to connect to the control console 30), the energy module comprising: 
a port assembly (cable assembly 32) comprising: 
a first port (CH1); 
a second port (CH2); and 
a third port (CH3); and 
a circuit coupled to the port assembly (Amplifier/Relay Control 62; [0104]: The controller 60 is configured to sequentially apply the control signals 91, 93 to each RF amplifier 68A-68D during sequential time slots each being reserved for a different one of the RF amplifiers 68A-68D), the circuit configured to: 
generate a first electrical signal at a first frequency range ([0109]: For example, the control signals 91, 93 shown in FIG. 10 are nearly identical for each RF amplifier 68A-68D. However, some or all of the control signals 91, 93 alternatively may be different from one another, e.g., voltage, amplitude, frequency, phase, duration, etc.); 
generate a second electrical signal at a second frequency range ([0109]: For example, the control signals 91, 93 shown in FIG. 10 are nearly identical for each RF amplifier 68A-68D. However, some or all of the control signals 91, 93 alternatively may be different from one another, e.g., voltage, amplitude, frequency, phase, duration, etc.); 
generate a third electrical signal at a third frequency range ([0109]: For example, the control signals 91, 93 shown in FIG. 10 are nearly identical for each RF amplifier 68A-68D. However, some or all of the control signals 91, 93 alternatively may be different from one another, e.g., voltage, amplitude, frequency, phase, duration, etc.); 
selectively deliver at least one of the first electrical signal, the second electrical signal, or the third electrical signal to the first port ([0104]: Referring to FIG. 10, application of respective the PWM control signals, 91A-91D and 93A-93D, to the input of each of the RF amplifier 68A-68D is illustrated; see Fig. 6 for connectivity to CH1); and 
selectively deliver the third electrical signal to at least one of the second port or the third port ([099]: utilizing variable control signals being implemented by, e.g., the PWM signals 91, 93 and the variable voltage signal from each DC power supply 72A-72D to each RF amplifier 68A-68D, enables a technique to provide non-simultaneous energy delivery time-slicing for the multiple RF amplifiers 68A-68D; see Fig. 6 for connectivity to CH3).
Regarding claim 15, Sprinkle teaches wherein the third electrical signal comprises a monopolar drive signal ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal), the energy module further comprising a monopolar return port (second connection interface 44) configured to be connected to a monopolar return pad (ground pad 36) that serves as an electrical return for the monopolar drive signal ([0071]: For the monopolar configuration, the ground pad 36 is utilized and is placed adjacent the treatment site, e.g., on the skin of the patient P).
Regarding claim 16, Sprinkle teaches wherein the circuit (Amplifier/Relay Control 62) further comprises a plurality of isolation transformers ([0081]: each RF amplifier 68A-68D comprises a transformer having a center (neutral) tap input and two line taps) configured to transmit each of the first electrical signal, the second electrical signal, and the third electrical signal from a non-patient isolated portion of the circuit to a patient isolated portion of the circuit ([0081]: The amplified version of the PWM control signals 91, 93, from the power FETs are applied respectively to the two line taps of the transformer; [0083]: the patient-circuit impedance for each channel CH1-CH4 is monitored continuously in order to compensate for real-time changes to patient-circuit impedance for each channel CH1-CH4; wherein in Fig. 6, the non-patient isolated portion of the circuit is the Amplifier/Relay Control 62, and the patient isolated portion of the circuit is the first connection interface 42 comprising the four channels (and electrodes), which must be patient isolated in order to detect impedance changes in the treated tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle in view of Honda (U.S. Pub. No. 2018/0099161), herein referred to as “Honda”.
Regarding claim 1, Sprinkle discloses an energy module (control console 30) of a modular energy system (electrosurgical system 20), the energy module configured to connect to a surgical instrument (electrode assemblies 34, [0051]: Referring to FIG. 1, one or more electrode assemblies 34 having electrodes E1-E4 are configured to connect to the control console 30), the energy module comprising: 
a first port (CH1); 
a second port (CH2); 
a third port (CH3); 
a fourth port (CH4); 
a first amplifier (68A) coupled to the first port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D); 
a second amplifier (68B) coupled to the first port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D), the second amplifier configured to generate a second electrical signal for driving a bipolar electrosurgical assembly ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); see Fig. 5); 
a third amplifier (68C) configured to generate a third electrical signal for driving a monopolar electrosurgical assembly ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal); 
a relay assembly (relay section 66) coupled to the third amplifier, the first port, the second port, and the third port (see Fig. 6), the relay assembly configured to selectively couple the third amplifier to at least one of the first port, the second port, or the third port ([0067]: The relay section 66 is configured to with various relays for directing electrical pathways for power supply control, RF amplifier 68 output control, RF amplifier 68 return control; see the various amplifier/channel couplings in Figs. 6-8 & that the amplifiers/channel numbers may be arbitrary ([0085]: The control loop techniques described herein may be utilized for any of the channels CH1-CH4 and may operate according to other manners not specifically recited herein)); and 
a fourth amplifier (68D) coupled to the fourth port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D), the fourth amplifier configured to generate a fourth electrical signal for driving a bipolar electrosurgical assembly (The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); see Fig. 5 where two bipolar configurations are shown).
While Sprinkle discloses monopolar and bipolar connectivity, Sprinkle fails to disclose the first amplifier configured to generate a first electrical signal for driving an ultrasonic surgical assembly. 
However, Honda discloses a first amplifier (amplifier circuit 31) configured to generate a first electrical signal ([0020]: the first amplifier circuit 31 for ultrasonic energy) for driving an ultrasonic surgical assembly (ultrasonic transducer 15/treatment portion 14; [0020]: the first amplifier circuit 31 for ultrasonic energy is electrically connected to the ultrasonic transducer 15). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bipolar/monopolar treatment modality of Sprinkle to include the ultrasonic amplifier of Honda for the purpose of utilizing the ultrasonic vibrations caused by the ultrasonic energy to raise the temperature of the ultrasonic surgical assembly to 200 to 300 degrees (Honda: [0018]). 
Regarding claim 3, Sprinkle in view of Honda discloses wherein the first amplifier comprises an ultrasonic amplifier (Honda: [0020]: the first amplifier circuit 31 for ultrasonic energy), the second amplifier comprises a bipolar amplifier (Sprinkle: [0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); wherein if the amplifier is producing a bipolar output, it is seen as a bipolar amplifier), and the third amplifier comprises a monopolar amplifier (Sprinkle: [0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal; wherein if the amplifier is producing a monopolar output, it is seen as a monopolar amplifier).
Regarding claim 4, Sprinkle discloses wherein the third amplifier comprises a monopolar amplifier ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal; wherein if the amplifier is producing a monopolar output, it is seen as a monopolar amplifier), the energy module further comprising a fifth port electrically coupled to the monopolar amplifier, the fifth port (second connection interface 44) configured to be connected to a monopolar return pad (ground pad 36) that serves as an electrical return for the monopolar amplifier ([0071]: For the monopolar configuration, the ground pad 36 is utilized and is placed adjacent the treatment site, e.g., on the skin of the patient P).
Regarding claim 5, Sprinkle discloses an isolation transformer coupled to each of the first amplifier, the second amplifier, the third amplifier, and the fourth amplifier ([0081]: each RF amplifier 68A-68D comprises a transformer having a center (neutral) tap input and two line taps), each isolation transformer configured to transmit the electrical signal from each respective amplifier ([0081]: The amplified version of the PWM control signals 91, 93, from the power FETs are applied respectively to the two line taps of the transformer).
Regarding claim 6, Sprinkle discloses a control circuit (controller 60) coupled to the relay assembly (see Figs. 6-8), the control circuit configured to control the relay assembly to selectively couple the third amplifier to the first port or at least one of the second or third ports ([0088]: The RF amplifier output relays 76A-76D are controlled by switching signals provided by the controller 60 and/or the relay section 66; [0089]: The RF amplifier return relays 78A-78D are controlled by switching signals provided by the controller 60 and/or the relay section 66; [0090]: Each ground pad relay 80A-80D is controlled by switching signals provided by the controller 60 and/or the relay section 66; where the relays are part of relay section 62 and can be controlled by controller 60; [0067]: The relay section 66 is configured to with various relays for directing electrical pathways for power supply control, RF amplifier 68 output control, RF amplifier 68 return control; see the various amplifier/channel couplings in Figs. 6-8 & that the amplifiers/channel numbers may be arbitrary ([0085]: The control loop techniques described herein may be utilized for any of the channels CH1-CH4 and may operate according to other manners not specifically recited herein)).
Regarding claim 7, Sprinkle discloses an energy module circuit (amplifier/relay control 62) for an energy module (control console 30) of a modular energy system (electrosurgical system 20), the energy module comprising a first port (CH1), a second port (CH2), a third port (CH3), and a fourth port (CH4), the energy module circuit comprising: 
a first circuit portion (amplifier 68A) configured to generate a first electrical signal ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4) for driving a surgical assembly that is coupled to the first port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D); 
a second circuit portion (amplifier 68B) configured to generate a second electrical signal for driving a bipolar electrosurgical assembly ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); see Fig. 5) that is coupled to the first port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D); 
a third circuit portion (amplifier 68C) configured to generate a third electrical signal for driving a monopolar electrosurgical assembly ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal); 
a relay assembly (relay section 66) coupled to the third circuit portion (see Figs. 6-8), the relay assembly configured to selectively transmit the third electrical signal to at least one of the first port, the second port, or the third port ([0067]: The relay section 66 is configured to with various relays for directing electrical pathways for power supply control, RF amplifier 68 output control, RF amplifier 68 return control; see the various amplifier/channel couplings in Figs. 6-8 & that the amplifiers/channel numbers may be arbitrary ([0085]: The control loop techniques described herein may be utilized for any of the channels CH1-CH4 and may operate according to other manners not specifically recited herein)); and 
a fourth circuit portion (amplifier 68D) configured to generate a fourth electrical signal for driving a bipolar electrosurgical assembly (The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); see Fig. 5 where two bipolar configurations are shown) that is coupled to the fourth port ([0075]: Each CH1, CH2, CH3, CH4 is associated with the corresponding RF amplifier 68A-68D).
While Sprinkle discloses monopolar and bipolar connectivity, Sprinkle fails to disclose an ultrasonic surgical assembly. 
However, Honda an ultrasonic surgical assembly (treatment portion 24; [0018]: The treatment portion 24 is capable of treating the treatment target by receiving energy supplied from the ultrasonic transducer 15). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bipolar/monopolar treatment modality of Sprinkle to the ultrasonic amplifier of Honda for the purpose of utilizing the ultrasonic vibrations caused by the ultrasonic energy to raise the temperature of the ultrasonic surgical assembly to 200 to 300 degrees (Honda: [0018]). 
Regarding claim 8, Sprinkle in view of Honda disclose wherein the first circuit portion comprises an ultrasonic amplifier (Honda: [0020]: the first amplifier circuit 31 for ultrasonic energy), the second circuit portion comprises a bipolar amplifier (Sprinkle: [0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); wherein if the amplifier is producing a bipolar output, it is seen as a bipolar amplifier), and the third circuit portion comprises a monopolar amplifier (Sprinkle: [0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal; wherein if the amplifier is producing a monopolar output, it is seen as a monopolar amplifier).
Regarding claim 9, Sprinkle discloses wherein: the energy module further comprises a fifth port (second connection interface 44), the fifth port configured to be connected to a monopolar return pad (ground pad 36; [0071]: For the monopolar configuration, the ground pad 36 is utilized and is placed adjacent the treatment site, e.g., on the skin of the patient P); and 
the third circuit portion comprises a monopolar amplifier ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal) that is electrically coupled to the fifth port to serve as an electrical return for the monopolar amplifier (see Fig. 6, where ground channel G is connected to all of the amplifiers/circuits).
Regarding claim 10, Sprinkle discloses wherein each of the first circuit portion, the second circuit portion, the third circuit portion, and the fourth circuit portion comprises an isolation transformer ([0081]: each RF amplifier 68A-68D comprises a transformer having a center (neutral) tap input and two line taps) configured to transmit the electrical signal generated by each respective circuit portion ([0081]: The amplified version of the PWM control signals 91, 93, from the power FETs are applied respectively to the two line taps of the transformer).
Regarding claim 11, Sprinkle discloses a control circuit (controller 60) coupled to the relay assembly (see Figs. 6-8), the control circuit configured to control the relay assembly to selectively couple the third circuit portion to the first port or at least one of the second or third ports ([0088]: The RF amplifier output relays 76A-76D are controlled by switching signals provided by the controller 60 and/or the relay section 66; [0089]: The RF amplifier return relays 78A-78D are controlled by switching signals provided by the controller 60 and/or the relay section 66; [0090]: Each ground pad relay 80A-80D is controlled by switching signals provided by the controller 60 and/or the relay section 66; where the relays are part of relay section 62 and can be controlled by controller 60; [0067]: The relay section 66 is configured to with various relays for directing electrical pathways for power supply control, RF amplifier 68 output control, RF amplifier 68 return control; see the various amplifier/channel couplings in Figs. 6-8 & that the amplifiers/channel numbers may be arbitrary ([0085]: The control loop techniques described herein may be utilized for any of the channels CH1-CH4 and may operate according to other manners not specifically recited herein)).
Regarding claim 14, Sprinkle discloses wherein the second electrical signal comprises a bipolar drive signal ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. … the self-grounding bipolar configuration may use one RFA signal and one RFB signal from one channel (or different channels); see Fig. 5), and the third electrical signal comprises a monopolar drive signal ([0080]: The PWM control signals 91, 93 are applied to enable each RF amplifier 68A-68D to generate RF output signals RFA and RFB for each channel CH1-CH4. For instance, the monopolar configuration may use one RFA output signal) but fails to disclose wherein the first electrical signal comprises an ultrasonic drive signal. 
However, Honda discloses wherein the first electrical signal comprises an ultrasonic drive signal ([0020]: the first amplifier circuit 31 for ultrasonic energy is electrically connected to the ultrasonic transducer 15 via electric passages 46A and 46B, and is capable of supplying a suitably amplified electric current to the ultrasonic transducer 15). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bipolar/monopolar treatment modality of Sprinkle to include the ultrasonic amplifier of Honda for the purpose of utilizing the ultrasonic vibrations caused by the ultrasonic energy to raise the temperature of the ultrasonic surgical assembly to 200 to 300 degrees (Honda: [0018]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle in view of Honda as applied to claim 1, and further in view of Konishi (U.S. Pub. No. 2010/0069939, cited in IDS), herein referred to as “Konishi”.
Regarding claim 2, Sprinkle discloses wherein: 
a first contact (pin 1) coupled to the first amplifier ([0123]: each channel CH1-CH4, each output circuit path 114A-114 is defined between pin 1 (RFA) of each connector 110A-110D of the second interface 104 and pins 1, 5, 9 and 16; see Fig. 14); 
a second contact (pin 5) coupled to the second amplifier (see Fig. 14); and 
a third contact (pin 9) coupled to the third amplifier (see Fig. 14); 
but Sprinkle in view of Honda fails to disclose that the first port comprises the first, second, and third contacts, and 
the third contact is separated from each of the first contact and the second contact by a distance configured to prevent electrical arcing between the third pin and each of the first pin and the second pin.
However, Konishi discloses that the first port (output connector 46b) comprises the first, second, and third contacts (connector pins P1, P2, P3 and/or P4), and 
the third contact is separated from each of the first contact and the second contact by a distance configured to prevent electrical arcing between the third pin and each of the first pin and the second pin (see Fig. 5; [0073]: Connector pins P1, P2 are connected to the male connector 17a via the output connector 46b. Connector pins P3, P4 are connected to the relay switch circuit 45 via the output connector 46b; [0035]: The rear ends of the ultrasonic cables 11 and the high-frequency cables 16 which are inserted through the cable 9 are connected to the output connector 46b of the ultrasonic output device 4 by the HP connector 10; [0037]: simultaneous outputs of ultrasonic waves and high frequency waves; wherein if the waves are able to be delivered simultaneously, the pins will be placed at a sufficient distance to prevent arcing and therefore enable the simultaneous energy delivery). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the first port and contact separation of Konishi in view of Honda for the purpose of enabling the handpiece to be detachably connected to the output device (generator) and for enabling the simultaneous outputs of ultrasonic and high frequency waves (Konishi: [0029], [0037]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle applied to claim 12, and further in view of Konishi
Regarding claim 13, Sprinkle discloses wherein: 
a first contact (pin 1) coupled to the first amplifier ([0123]: each channel CH1-CH4, each output circuit path 114A-114 is defined between pin 1 (RFA) of each connector 110A-110D of the second interface 104 and pins 1, 5, 9 and 16; see Fig. 14); 
a second contact (pin 5) coupled to the second amplifier (see Fig. 14); and 
a third contact (pin 9) coupled to the third amplifier (see Fig. 14); 
but fails to disclose that the first port comprises the first, second, and third contacts, and 
the third contact is separated from each of the first contact and the second contact by a distance configured to prevent electrical arcing between the third pin and each of the first pin and the second pin.
However, Konishi discloses that the first port (output connector 46b) comprises the first, second, and third contacts (connector pins P1, P2, P3 and/or P4), and 
the third contact is separated from each of the first contact and the second contact by a distance configured to prevent electrical arcing between the third pin and each of the first pin and the second pin (see Fig. 5; [0073]: Connector pins P1, P2 are connected to the male connector 17a via the output connector 46b. Connector pins P3, P4 are connected to the relay switch circuit 45 via the output connector 46b; [0035]: The rear ends of the ultrasonic cables 11 and the high-frequency cables 16 which are inserted through the cable 9 are connected to the output connector 46b of the ultrasonic output device 4 by the HP connector 10; [0037]: simultaneous outputs of ultrasonic waves and high frequency waves; wherein if the waves are able to be delivered simultaneously, the pins will be placed at a sufficient distance to prevent arcing and therefore enable the simultaneous energy delivery). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the first port and contact separation of Konishi for the purpose of enabling the handpiece to be detachably connected to the output device (generator) and for enabling the simultaneous outputs of ultrasonic and high frequency waves (Konishi: [0029], [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794